Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Four Seasons Hotels Inc. Voting Results (Section 11.3 of National Instrument 51-102) This report describes the matter voted upon and the outcome of the vote at the Special Meeting of shareholders of Four Seasons Hotels Inc. (the  Corporation ) held on Thursday, April 5, 2007. The matter set out below is described in greater detail in the Notice of Special Meeting of Shareholders and Management Information Circular dated March 5, 2007 (the  Circular ). Matter Put to a Vote by Ballot Special Resolution approving the arrangement under section 182 of the Business Corporations Act (Ontario) involving the Corporation, its shareholders and FS Acquisition Corp., a British Columbia company that is owned by Triples Holdings Limited and affiliates of Kingdom Hotels International and Cascade Investment, L.L.C., in the form described in Appendix A to the Circular. Outcome of Vote Number of Votes Cast by Percentage of Votes Cast by Shareholders Present in Person Shareholders Present in Person or Represented by Proxy or Represented by Proxy Votes Votes Votes Votes FOR AGAINST FOR AGAINST All Holders of Limited 19,927,280 8,959,286 68.98% 31.02% Voting Shares Minority Shareholders* 9,646,149 8,959,286 51.85% 48.15% * As determined in accordance with the interim order of the Ontario Superior Court of Justice dated February 26, 2007. Toronto, Ontario, April 9, 2007. Four Seasons Hotels Inc. By: /s/ Randolph Weisz Name: Randolph Weisz Title:Executive Vice-President, Business Administation, General Counsel & Secretary
